Order filed July 2, 2015




                                    In The

                    Fourteenth Court of Appeals
                                 ____________

                            NO. 14-14-00945-CV
                                 ____________

               DURADRIL, L.L.C. AND GREG WARD, Appellants

                                      V.

    DYNOMAX DRILLING TOOLS, INC. AND DYNOMAX DRILLING
                   TOOLS USA, INC., Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-67214

                                   ORDER

      Appellant Duradril, L.L.C., petitioned for voluntary bankruptcy in the
United States Bankruptcy Court for the Southern District of Texas, under cause
number 14-36942. Because a stay is automatically effected by Section 362(a) of
the Bankruptcy Code, when this court received notice of appellant’s bankruptcy
filing, on January 6, 2015, we stayed all proceedings in the appeal. See Tex. R.
App. P. 8.2.
      On May 26, 2015, appellees filed a NOTICE OF BANKRUPTCY ORDER
TERMINATING AUTOMATIC STAY PERSUANT TO U.S.C. §§ 362(D)(1).
Attached to the notice is a copy of the bankruptcy court’s order terminating the
automatic stay.

      On June 2, 2015, appellants were notified that unless they filed a motion
demonstrating good cause to continue to abate this appeal, it would be reinstated
and placed on the court’s active docket. No response was filed.

      Accordingly, the case is ordered REINSTATED and placed on the court’s
active docket.

      Further, no reporter’s record has been filed in this case. The official court
reporter for the Court informed this court that appellant had not made
arrangements for payment for the reporter’s record.

      Unless, within 15 days of the date of this order, appellants pay or make
arrangements to pay the court reporter for preparing the record, and provide this
court with proof of payment, we may consider and decide those issues or points
that do not require a reporter’s record. See Tex. App. P.37.3(c).



                                       PER CURIAM



Panel consists of Justices Christopher, Brown and Wise.